Reversing.
Manuel Miller and four others were jointly indicted for the murder of Boycan Jones. The indictment was in several counts charging each of the defendants with the commission of the crime, with the others as aiders and abettors. Manuel Miller was convicted and condemned to serve for life in the state penitentiary. On this appeal he advances several contentions for a reversal of the judgment, but, since the opinion of this court in the companion case of Neace et al. v. Commonwealth,26 S.W.2d 489, delivered on March 25, 1930, dealt with all of them, it is unnecessary that they be again discussed. It was held in the Neace case that the court erred in its ruling on the motion for a change of venue, requiring a reversal of the judgment. The opinion also indicated the proper rulings on evidence and instructions to the jury which are the same points presented in the present case.
One other point is raised on the present appeal respecting the alleged bias of a juror, but, since it cannot arise on another trial, it is unnecessary to consider *Page 347 
or decide that question. The opinion in Neace v. Commonwealth, supra, announces the law that governs this case, and the court will follow that opinion on a retrial.
The judgment is reversed for proceedings consistent with this opinion.